DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed August 12th, 2021 has been entered. Claims 1, 2, 10 and 11 have been amended. Claims 4-5 and 13 have been canceled. Claims 16-21 have been added. Claims 1-3, 6-12, and 14-21 remain pending. Applicant’s amendments to the claims overcome each 112(b) rejection previously set forth in the Non-Final Office Action mailed May 13th, 2021.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, ionizers and an air float system including air bars must be shown or the feature(s) canceled from claims 19 and 20.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 112
Claim 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the controller".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the outlet".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 6, 9, 10, 12 and 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koehler et al. (US 2011/0202169) in view of Handschick (DE 202004007111). The citations for Handschick are based off of English translations. Translations of the specification and claims have been provided.
 Regarding claim 1, Koehler et al. (US 2011/0202169) teaches a seed sorting system for sorting seeds (Paragraph 0022 lines 1-2), the system comprising: 

an imaging assembly (Fig. 1 #108) comprising a first camera (Fig. 2 #130) mounted above the seed transfer station and configured to acquire images of the seeds as the seeds move through the system (Paragraph 0025 lines 2-8) and a second camera (Fig. 2 #150) mounted below the seed transfer station and configured to acquire images of the seeds as the seeds move through the system (Paragraph 0027 lines 4-8); and 
a sorting assembly (Fig. 1 #110) configured to sort the seeds into separate bins (Fig. 1 #112, 114) based on the acquired images of the seeds (Paragraph 0036 lines 12-16);
wherein the seed transfer station comprises a conveyor (Fig. 2 #132) including a belt  (Paragraph 0025 lines 7-12) configured to transport the seeds in a substantially linear horizontal direction (Fig. 2 #138), and wherein the belt is one of transparent or semi-transparent (Claim 9 lines 2-8). 
Koehler et al. lacks teaching a seed sorting system for sorting seeds wherein a conveyor is operated at a speed of at least 40 in/sec.
Handschick (DE 202004007111) teaches a system for sorting seeds wherein a conveyor is operated at a speed of at least 40 in/sec (Paragraph 0004 lines 5-6; 2 m/sec equals 78.7 in/sec). Handschick explains that air valves of an ejection system are adjusted to direct seeds in the correct sorting locations based on the speed of the conveyor (Paragraph 0031 lines 3-5), this is due to the speed altering the free fall path of the seeds as they are launched off of the conveyor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to operate a conveyor at a speed of at least 40 in/sec as taught by Handschick in order to control the movement of seeds launched off of the conveyor and thus, increase the degree of separation through properly directing the seeds into either the first or second sorting bin.
Regarding claim 3, Koehler et al. (US 2011/0202169) teaches a seed sorting system wherein each camera has a focal axis extending in a substantially vertical direction (Fig. 2 #158). 
Regarding claim 6, Koehler et al. (US 2011/0202169) teaches a seed sorting system wherein the first and second cameras are 2D cameras (Paragraph 0025 lines 2-8, Paragraph 0027 lines 1-5).
Regarding claim 9, Koehler et al. (US 2011/0202169) teaches a seed sorting system comprising a load assembly including a loading station (Paragraph 0040 lines 6-8) and an accelerator disposed at an outlet of the loading station, the accelerator configured to accelerate the seeds as they leave the outlet of the loading station to be delivered to the seed transfer station (Paragraph 0040 lines 14-15). 
Regarding claim 10, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds, the method comprising: 
moving seeds through a seed sorting system using a seed transfer station (Paragraph 0022 lines 5-7), the seed transfer station comprising a conveyor (Fig. 2 #132) including a transparent or semi-transparent belt (Claim 9 lines 2-8) configured to transport the seeds in a substantially linear horizontal direction (Fig. 2 #138); 
acquiring, using a first camera (Fig. 2 #130) mounted above the seed transfer station, images of the seeds as the seeds move through the system via the seed transfer station (Paragraph 0025 lines 2-8); acquiring, using a second camera (Fig. 2 #150) mounted below the seed transfer station, images of the seeds as the seeds move through the system via the seed transfer station (Paragraph 0027 lines 4-8); 
analyzing the images to determine a parameter of each of the seeds (Paragraph 0024 lines 5-10); and 
sorting, using a sorting assembly, the seeds based on determined parameters of the seeds (Paragraph 0036 lines 12-16). 
Koehler et al. lacks teaching a method of sorting seeds wherein a conveyor is operated at a speed of at least 40 in/sec.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to operate a conveyor at a speed of at least 40 in/sec as taught by Handschick in order to control the movement of seeds launched off of the conveyor and thus, increase the degree of separation through properly directing the seeds into either the first or second sorting bin.
Regarding claim 12, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds comprising categorizing, using the controller (Fig. 1 #120), each of the seeds as either healthy or defective based on the determined parameter of the seed (Paragraph 0023 lines 1-7). 
Regarding claim 14, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds wherein said sorting the seeds comprises operating at least one valve bank (Paragraph 0048 lines 5-8) to sort the seeds into at least two separate sorting bins (Fig. 1 #112, 114), a first sorting bin representing healthy seeds (Fig. 1 #114) and a second sorting bin representing defective seeds (Fig. 1 #112). 
Regarding claim 15, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds comprising accelerating the seeds as they leave the outlet of a loading station to be delivered to the seed transfer station (Paragraph 0040 lines 14-15).
Regarding claim 16, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds comprising illuminating a field of view of at least one of the first and second cameras using a light assembly (Fig. 2 #142, 154), the light assembly comprising a pair of white lights (Paragraph 0026 lines 1-
Regarding claim 17, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds comprising a light assembly (Fig. 2 #142, 154) comprising a pair of white lights (Paragraph 0026 lines 1-4) disposed on one side of the seed transfer station (Fig. 2 #142), and a blue light (Paragraph 0027 lines 8-12) disposed on an opposite side of the seed transfer station (Fig. 2 #154).
Regarding claim 18, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds wherein the second camera (Fig. 2 #150) is disposed to acquire images of a portion of the seed path located downstream from a portion of a seed path the first camera (Fig. 2 #160) is disposed to acquire. 
Koehler et al. lacks teaching the second camera located upstream from the first camera. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to instead place the second camera upstream from the first camera, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claims 2, 7, 8 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koehler et al. (US 2011/0202169) in view of Handschick (DE 202004007111) and further in view of Radema et al. (US 2012/0085686).
Regarding claim 2, Koehler et al. (US 2011/0202169) teaches a seed sorting system comprising a controller (Fig. 1 #120) configured to determine a characteristic of the seeds from the acquired images and to control the sorting assembly to sort the seeds based on the determined characteristic of the seeds (Paragraph 0031 lines 1-4).
Koehler et al. lacks teaching a controller configured to determine length and width dimensions, volume, and circularity, solidity, and smoothness data of the seeds from the acquired images, and to control the sorting assembly to sort the seeds based on the determined length and width dimensions, volume, and the determined circularity, solidity, and smoothness data of the seeds. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to include the controller configured to determine length and width dimensions, and circularity, solidity, and smoothness data of the seeds as taught by Radema et al. in order to provide a more flexible sorting system which is capable of sorting materials based on a plurality of characteristics. 
Regarding claim 7, Koehler et al. (US 2011/0202169) lacks teaching a seed sorting system wherein the imaging assembly further comprises a third camera mounted above the seed transfer station and configured to acquire images of the seeds as the seeds move through the system and a fourth camera mounted below the seed transfer station and configured to acquire images of the seeds as the seeds move through the system. 
Radema et al. (US 2012/0085686) teaches a seed sorting system wherein the imaging assembly (Fig. 3 #16) further comprises a third camera (Fig. 1 #18) mounted above the seed transfer station (Fig. 1 #30) and configured to acquire images of the seeds as the seeds move through the system (Paragraph 0042 lines 1-6).  Radema et al. explains that an imaging assembly (inspection head #16) includes two cameras in order to acquire both 2D and 3D image data so that the control unit may categorize the seeds based on a wider range of characteristics measured from this data (Paragraph 0042 lines 1-6, 20-34). 

Regarding claim 8, Koehler et al. (US 2011/0202169) teaches a seed sorting system comprising a controller (Fig. 1 #120), wherein the sorting assembly comprises at least one valve bank (Paragraph 0048 lines 5-8) and a plurality of sorting bins (Fig. 1 #112, 114), the valve bank being operable by the controller to sort the seeds into the sorting bins as the seeds leave the seed transfer station (Paragraph 0048 lines 6-11).
Koehler et al. lacks teaching a seed sorting system wherein the valve bank is mounted over a first sorting bin and is directed downward in a substantially vertical orientation, the seed transfer station being configured to direct seeds into the second sorting bin, the first valve bank being operable to direct seeds away from the second sorting bin and into the first sorting bin.
Radema et al. (US 2012/0085686) teaches a seed sorting system wherein a valve bank (Fig. 3 #20) is mounted over a first sorting bin (Fig. 3 #48) and is directed downward in a substantially vertical orientation, the seed transfer station being configured to direct seeds into the second sorting bin (Fig. 3 #24), the first valve bank being operable to direct seeds away from the second sorting bin and into the first sorting bin (Paragraph 0043 lines 12-21). Radema et al. states that through this configuration, the 
Regarding claim 11, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds wherein analyzing the images comprises determining, using a controller (Fig. 1 #120).
Koehler et al. lacks teaching a method of sorting seeds wherein the controller analyzes length, width and thickness dimensions, and volume, circularity, solidity and smoothness data of the seeds from the acquired images. 
Radema et al. (US 2012/0085686) teaches a method of sorting seeds wherein the controller analyzes length, width and thickness dimensions, and volume, circularity, solidity and smoothness data of the seeds from the acquired images (Paragraph 0040 lines 1-10). Radema et al. explains that the articles may be sorted based on a plurality of characteristics, which increases the flexibility of the system (Paragraph 0040 lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to include the controller configured to analyze length and width dimensions, and volume, circularity, solidity, and smoothness data of the seeds as taught by Radema et al. in order to provide a more flexible sorting system which is capable of sorting materials based on a wider range of characteristics. 
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koehler et al. (US 2011/0202169) in view of Handschick (DE 202004007111) and further in view of George et al. (US 2006/0176642). 
Regarding claim 19, Koehler et al. (US 2011/0202169) lacks teaching a seed sorting system comprising ionizers to dissipate static charges on the system. 
George et al. (US 2006/0176642) teaches a system comprising ionizers (Fig. 1 #11, Paragraph 0030 lines 1-3) to dissipate static charges on a system (Paragraph 0004 lines 1-3). George et al. explains 
It would have been obvious to a person having ordinary skill in the art to modify Koehler et al. to include an ionizer to dissipate static charges in the system as taught by George et al. in order to reduce the potential of danger caused by static electricity. 
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koehler et al. (US 2011/0202169) in view of Handschick (DE 202004007111) and further in view of Williams (US 5865299). 
Regarding claim 20, Koehler et al. (US 2011/0202169) lacks teaching a seed sorting system comprising a conveyor support system comprising an air float system including air bars that use air to support the belt. 
Williams (US 5865299) teaches an apparatus comprising a conveyor support system (Col. 1 lines 4-6) comprising an air float system (Col. 5 lines 20-23) including air bars that use air to support a belt (Col. 5 lines 28). Williams explains that it is beneficial to use an air float system below a conveyor belt in order to prevent friction below a loaded conveyor belt (Col. 1 lines 29-40), and specifically states that it is beneficial to do so in systems where the conveyor belt is carrying bulky material such as grain (Col. 1 lines 41-47). 
It would have been obvious to a person having ordinary skill in the art to modify Koehler et al. (US 2011/0202169) to include an air float system including air bars as taught by Williams (US 5865299) in order to reduce friction which may occur below a conveyor belt as it travels. This reduced friction would require less energy to use and help prolong the life of the belt.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koehler et al. (US 2011/0202169) in view of Handschick (DE 202004007111) and further in view of Radema et al. (US 2012/0085686) and Boucheron (US 8488863). 
Regarding claim 21, Koehler et al. (US 2011/0202169) lacks teaching a seed sorting system wherein the controller incorporates machine learning methods to analyze the acquired images and to classify the images into different categories. 
Boucheron (US 8488863) teaches an image analysis system (Col. 9 lines 64-66) which incorporates machine learning methods (Col. 14 lines 63-65) to analyze the acquired images and classify the images into different categories (Col. 15 lines 1-4). Boucheron explains that through using machine learning methods, the image analysis system is provided with an accurate, flexible and easy to use method of analysis (Col. 15 lines 42-50). 
It would have been obvious to a person having ordinary skill in the art to modify Koehler et al. to include a controller incorporating machine learning methods to analyze acquired images for classification as taught by Boucheron in order to increase the flexibility of the system while maintaining an accurate and simple classification. 
Response to Arguments
Applicant's arguments filed August 12th, 2021 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that the cited references fail to show or suggest a conveyor belt configured to transport the seeds horizontally and is either transparent or semi-transparent, the Examiner would like to clarify that the cited reference Koehler et al. shows different embodiments of an invention wherein Figure 2 shows an embodiment with a conveyor belt configured to transport the seeds horizontally. Further, claim 9 states that the conveyor may be transparent. Therefore, centripetal acceleration would not be a limiting factor in the speed of the conveyor belt, and it would be obvious to operate the belt at a speed of about 40 in/sec. 
Regarding the applicant’s argument that there is no disclosure in Radema teaching a controller having image analysis software to determine circularity, solidity, and smoothness data of articles on the . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.K.D./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655